PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/559,237
Filing Date: 18 Sep 2017
Appellant(s): SEO et al.



__________________
Jaegyoo Jang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/3/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al., US 2009/0202616 (cite A, PTO-892, 11/21/2019; herein “Chong”) in view of Aun Wan et al., US2007/0020244 (cite B, PTO-892, 5/17/2019; herein “Aun Wan”) and Pham et al., 2006 (NPL cite 4, IDS, 9/18/2017).
Chong teaches a cell culture support using water-soluble polymers, the cell culture support comprising a first fibrous web (scaffold fiber layer in Chong) having first pores and formed of accumulated electrospun first fibers, the first fibers being formed of a mixture of polymeric material wherein the material is a mixture selected from collagen, gelatin, keratin, chitosan, polypeptides, proteins, poly-e-caprolactone, polyethylene oxide, polyvinyl alcohol, polyvinyl pyrrolidone, polyamide, polylactic acid and mixtures thereof (Abst.; [0054], [0014], [0057], [0064-5]); hence, a cell culture support comprising a first fibrous web comprising accumulated electrospun fibers formed of polyvinyl alcohol, polyvinyl pyrrolidone and polyamide (i.e. two water soluble polymers and a synthetic polymer) is prima facie obvious over the disclosure of Chong.  
Chong doesn’t specifically teach that the support comprises a plurality of beads formed on the fibers; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the support to comprise a plurality of beads formed on the fibers which would provide the intended use of securing spaces in which the cells penetrate into the fibrous web and grow therein as evidenced by Aun Wan.  Aun Wan teaches fiber compositions for tissue engineering (i.e. cell culture supports) wherein the supports comprise beads formed on the fibers ([0012], Fig. 6) wherein the beads are comprised of the fiber forming material [0005] and wherein the beads are 2 - 25 times greater in diameter than the fibers of the support and provide bioactive materials for the 
Chong in view of Aun Wan makes obvious scaffolds for cell attachment (cell culture supports) comprising fibrous webs having a plurality of pores in which fibers containing multiple water-soluble polymers and a synthetic polymer obtained by electrospinning are accumulated wherein the webs are formed with beads and Chong teaches that the cell culture support can comprise multiple scaffold fiber layers (i.e. fibrous webs) [0022] wherein each of the different layers (i.e. different fibrous webs laminated on top of each other) can comprise macro, micro or nano fibers [0061], that the thickness of the different layers can be adjusted depending upon the application [0063] and teaches that the scaffold fiber layers are capable of supporting cell attachment and proliferation [0065], but Chong doesn’t specifically teach a cell culture support comprising 3 layers; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce a cell culture support comprising three layers of fibrous web because Pham teaches multilayer fibrous webs produced by sequentially electrospinning the fibrous webs onto the preceding layer, i.e. laminating the web on the previous layer (p. 2802, “Fabrication and Characterization of Multilayered Scaffolds.”; Fig. 8); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to make multilayered supports comprising 3 layers of 
Regarding the product-by-process limitation “wherein the accumulated electrospun first, second and third fibers are obtained by electrospinning a spinning solution having a viscosity from 50 cps to 2000 cps”, it is noted that the claims are to a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The instant specification indicates that the method of electrospinning with a spinning solution with a viscosity of 50 - 2000 cps provides the physical, structural or functional difference of the fibers comprising beads.  
The original disclosure at [0067-70] teaches that the spinning solution having a viscosity of 50 - 2000 cps is “in order to realize the fibers having beads” [0067] wherein viscosities less than 50 cps produced only droplets while if the viscosity is greater than 2000 cps then only beadless fibers are formed [0068] but when the viscosity is in the range of 50 – 2000 cps fibers having beads are formed [0069-70].
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps would be expected to form fibers with beads.
The cell culture supports made obvious by Chong in view of Aun Wan and Pham comprise fibrous webs having beads formed on the fibers; hence, the product of the product-by-process limitation (fibers comprising beads) is the same as or obvious from 
In addition, the primary reference, Chong, teaches that the fibrous webs are made by electrospinning (Abst.) and Aun Wan teaches that their polymer solutions had viscosities of 20 to 250 cps and teaches that bead formation on fibers is inversely proportional to the solution viscosity and draw rate where there is a “bead point” discriminating between producing beadless fibers and beaded fibers ([0005] – the beads are comprised of fiber material “wherein the fiber comprises domains of narrow cross-section interposed with beads having a larger cross-section”; [0012] “wherein the step of pulling the fiber from the interface is done at a rate sufficient to induce beading”; [0047] bead point discriminating between the formation of beadless fibers or fibers with beads and its relationship to the viscosity of the solution); [0063-4] and [0071] – relationship between viscosity and the formation of beads on the fibers); hence, the production of the fibrous webs made obvious by Chong in view of Aun Wan and Pham wherein the webs comprise pores and beads formed on the fibers would require using polymer solutions with the claimed viscosity in order to produce electrospun fibrous webs wherein bead formation on the fibers occurs.
Regarding the intended use limitations of claim 12, the beads on the fibers of the first, second and third fibrous webs are recited as being formed to form spaces in the pores.  The beads in the cell culture supports made obvious by Chong in view of Aun Wan and Pham are greater in diameter than the fibers (see p. 4 above; the beads are 2 - 25 times greater in diameter than the fibers of the support [0005], [0012]); hence, they would form spaces in the pores.

Pham doesn’t teach that the second layer is thicker than the first and third layer; however, Pham teaches that increasing the thickness of layers was effective for significantly decreasing cell infiltration into the scaffold (p. 2803, last ¶); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to thicken the second layer to prevent cells from infiltrating through the support; therefore, claim 14 is prima facie obvious.

(2) Response to Argument
Appellants’ arguments in the Appeal brief filed 11/3/2020 have been fully considered but they are not persuasive.  
 the diameters of the second fibers are smaller than the diameter of the first and third fibers (claim 13, claims submitted 9/18/2017) to claiming a multi-layered cell culture support comprising 3 fibrous webs wherein the diameters of the first and third fibers are smaller than the diameter of the second fibers (claim 12, claims submitted 8/5/2019) which necessitated withdrawal of finality and the mailing of a non-final Office action on 3/2/2020 and the pending final Office action mailed 8/19/2020), and discussing on pp. 13-14 of the Appeal brief the Response to Arguments of the non-final Office action mailed 3/2/2020 rather than the rejection set forth in the final Office action mailed 8/19/2020.  Appellants’ arguments regarding the rejections and discussion set forth in earlier Office actions are moot as the rejections have been replaced by the rejection of claims 12 and 14 under 35 U.S.C. §103 over Chong in view of Aun Wan and Pham on pp. 2-9 of the final Office action mailed 8/19/2020.  However, for completeness, Applicants’ discussion of the earlier prosecution will be taken up later in this document (see pp. 16-18 below) after the pending rejection set forth in the final Office action mailed 8/19/2020 is addressed.
NOTE:  Appellants repeatedly incorrectly ascribe text from the defective final Office action mailed 11/21/2019 as being from the pending final Office action (p. 12, ¶1, p. 21, ¶5).  This is incorrect.

Regarding Pham, Appellants argue that Pham fails to show or teach the claimed cell culture support comprising 3 layers including different fiber diameters in each layer (p. 15, last ¶ - p. 16, ¶1-2), then directly reproduce from Pham Figures 6-9 and text drawn to results and discussion of the experiments in Figures 6 and 7.  Appellants then reiterate, without any discussion or explanation of the results from Pham, that “Applicant respectfully argues that nowhere in Pham shows or teaches the claimed limitations” (emphasis in original, p. 19, last ¶).  Figs. 6-7 and 9 are not drawn to the embodiment relied on in Pham in the rejection set forth in the final Office action mailed 8/19/2020 and their inclusion and presentation is not discussed by Appellants.
Figure 7 does show the embodiment relied on in Pham in the rejection set forth in the final Office action mailed 8/19/2020.
Appellants’ argument that Pham does not teach the claimed limitations is unpersuasive because Pham teaches that their multilayered electrospun scaffolds, including the cell support scaffold presented in Figure 8, are for tissue engineering, comprise alternating nanofiber and microfiber layers (i.e. nanofiber layers have a smaller diameter than microfiber layers) wherein the nanofiber layer is on top (i.e. in contact with cells) and wherein the thickness of the layers is modulated to control the attachment, spreading and infiltration of the cells on the scaffold:
To further illustrate the versatility of the system, we electrospun a multilayered scaffold consisting of alternating layers of microfibers and nanofibers. Cross-sectional images of the layered scaffolds indicated that the layers produced by sequential electrospinning were well defined and distinguishable even when the nanofiber layer was thin (Figure 8).
The scaffold design presented herein integrates nanofibers and microfibers (both produced from electrospinning PCL) to form a single scaffold. As we have demonstrated, the thickness and coverage of the nanofiber layers can be controlled by modulating the electrospinning time of the nanofibers. Furthermore, the number, location, and spacing of the nanofiber layers could also be manipulated. Scaffolds containing different densities of nanofiber layers were used as model systems for investigating the cell infiltration into micro- and nanofiber scaffolds. Doing so provides critical information for the design of scaffolds to optimize the nanofiber (ECM scale mimic) and microfiber (allows for cell infiltration) balance.” (Pham, p. 2802, ¶2-3).
Thus, Pham clearly teaches constructs comprising 3 layers wherein the layers alternate between nanofibers (smaller diameter) and microfibers (larger diameter) with the nanofiber layer on top (i.e. the third (topmost) and first (third down from the top) layers comprise nanofibers with a smaller diameter than the second layer of microfibers with a larger diameter), which is contrary to Appellants’ allegation that the diameter of the first and third fibers in Pham’s cell culture support are bigger than the diameter of the second fibers.  Since the disclosed configuration allows better adherence, spreading, and/or infiltration of cells, Pham clearly provides motivation to modify Chong and produce the claimed compositions.  Thus, the argument that Pham does not provide motivation to produce the claimed compositions is thoroughly unpersuasive.
comprising three layers not to a cell culture support consisting of 3 layers; hence, the embodiment of Pham in Figure 8A of a cell culture support consisting of a (top to bottom) nano-micro-nano-micro-nano-micro layered scaffold (i.e. a six layered scaffold with the diameter of the fibers of the layers from the topmost layer to the bottommost layer being 600 nm, 5 µm, 600 nm, 5 µm, 600 nm, 5 µm) comprises 3 layers wherein the topmost “third” layer has fibers with a diameter of 600 nm, under which is a layer (i.e. the “second” layer) comprising fibers with a diameter of 5 µm, under which is a layer (i.e. the “first” layer) comprising fibers with a diameter of 600 nm.  Also note that the claims are drawn to a composition not a method and designations of “first”, “second” and “third” fibrous web are interpreted as to their place in the overall cell culture scaffold composition (i.e. the “third” layer is in contact with cells so it the uppermost layer of the cell culture scaffold, the “second” layer is the layer that the “third” layer is laminated on and the “first” layer is the layer that the “second” layer is laminated on) rather than to any delimitation of the process for forming the scaffold because product-by-process limitations in composition claims are met by compositions which have the structural or chemical characteristics or features which the product-by-process limitation would require of the composition regardless of whether the composition was made by the process in the product-by-process limitation or by other means.  As noted in MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
On pp. 19-21, Appellants allege that Pham fails to teach the intended uses in the claims.  Regarding the allegation that Pham does not address the prior art problem which the claimed invention allegedly solves, the motivation of the inventor does not control. The fact that Appellants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, it would appear that Pham indeed does address the prior art problems which the claimed invention allegedly solves because Pham teaches that the alternating layers of nanofibers and microfibers and the thickness of the layers are modulated to control cell attachment, spreading and infiltration into the scaffold – exactly the same prior art problems that the claimed invention allegedly addresses (specification, [0086-7]).  
Finally, intended use recitations in composition claims are met if the composition could be used for the intended use.  The claims are composition claims not method claims.  If the composition could be employed for the intended use then the composition meets the intended use limitation regardless of whether anyone in the prior art actually performed or even contemplated the intended uses.
Hence, the argument that Pham does not address the prior art problem which the claimed invention allegedly solves is unpersuasive because Pham appears to be motivated by the same concerns as the inventors and intended use recitations in composition claims are evaluated by whether the composition could be employed in the not provided any persuasive evidence that the cell culture scaffolds made obvious by Chong in view of Aun Wan and Pham could not be employed for the intended uses in the claims; hence, the argument is unpersuasive.
On p. 21 of the Appeal brief, Appellants argue that the PTO has arbitrarily modified Pham and state “Applicant respectfully submits that the PTO fails to provide "articulated reasoning with some rational underpinning" to support the proposed modification of the Pham's layers.”  The rejection does not modify Pham’s teachings, arbitrarily or otherwise.  Regarding the motivation to combine Chong with Aun Wan, it would be obvious to modify the method of Chong to produce beads on the fibers which make up the layers because the beads on the fibers taught by Aun Wan provide spaces in the layers wherein cells can penetrate into the fibrous web and grow therein as evidenced by Aun Wan and the beads can provide bioactive materials for the cells as taught by Aun Wan.  Regarding combining the method made obvious by Chong and Aun Wan with Pham, Chong teaches that the cell culture support can comprise multiple scaffold fiber layers wherein each of the different layers laminated on top of each other can comprise macro, micro or nano fibers, that the thickness of the different layers can be adjusted depending upon the application and teaches that the scaffold fiber layers are capable of supporting cell attachment and proliferation but doesn’t give any specific embodiments; however, a person of ordinary skill in the art at the time of filing would have found it obvious to use the specific layers and fiber diameters of Pham to 
Hence, Appellants arguments that the PTO has arbitrarily modified Pham’s teaching without providing any articulated reasoning with a rational underpinning is unpersuasive.
Regarding the rejection set forth in the defective final Office action which Appellants repeatedly bring up (pp. 11-12 and again on pp. 21-22), the “first” layer was interpreted as the bottom layer of the 6 layer cell culture scaffold presented by Pham in Fig. 8., the “second” layer was interpreted as the next-to-bottom layer and the “third” layer was interpreted as the layer on top of the second layer.  
The current interpretation of the topmost layer being considered the “third” layer, the layer on which the third layer was laminated is considered the “second” layer and the layer on which the second layer was laminated is considered the “first’ layer.  This is consistent with the structure of the cell culture scaffold set forth in the claims because the “third” layer should be accessible to cells for seeding, presumably from the surrounding cell culture medium.
Applicants argue that the obviousness rejection should be reconsidered and withdrawn (p. 12, last ¶ and again on p. 22).  This rejection in the final Office action mailed 11/21/2019 was superseded by the rejection set forth in the non-final Office action mailed 3/2/2020 after the withdrawal of finality; hence, the rejection was reconsidered and withdrawn.
Regarding Appellants’ discussion of the Response to Arguments from the 3/2/2020 non-final Office action mailed after the withdrawal of finality of the Office action 
Regarding Appellants’ allegation that the current claims must be allowable because a previous Office action stated that Appellants’ arguments were persuasive, it would appear that there is a misunderstanding about what was persuasive.  
Prior to the response received 8/5/2019, the claims (dependent claim 13) recited that the diameter of the fibers of the second fibrous web were smaller than the diameter of the fibers of the first and third fibrous webs.  The Response received 8/5/2019 reversed the limitation so that the claims now recited that the diameter of the fibers of the first and third fibrous webs were smaller than the diameter of the fibers of the second fibrous web.  The specification recites both embodiments – where the diameters of the second fibers are smaller than the diameters of the first and third fibers ([0023], [0083]), as well as where the diameters of the fibers of the second fibrous web are larger than the diameter of the fibers of the third fibrous web and the first fibrous web [0086]; hence, both embodiments are supported by the original disclosure.
The fact that the limitation had been reversed was overlooked and the rejection mailed 11/21/2019 was directed to a composition wherein the diameter of the fibers of the second fibrous web were smaller than the diameter of the fibers of the first and third fibrous webs.
The passage on p. 10, ¶2 of the Office action mailed 3/2/2020 was intended to convey that Appellants’ argument that the rejection in the Office action mailed 11/21/2019 did not address the limitation that the diameter of the fibers of the second fibrous web were larger than the diameter of the fibers of the first and third fibrous webs 
Appellants’ suggestion that this means that the claims “must be allowable” is unpersuasive because having to withdraw finality and fix the rejection is not an admission of the allowability of the claimed compositions but is instead a means to address the faulty rejection set forth in the Office action mailed 11/21/2019.  Hence, the argument that the claims are somehow allowable because the rejection in the Office action mailed 11/21/2019 was defective is unpersuasive.
For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,
/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                                        
Conferees:
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                       
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657       
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.